Citation Nr: 1546957	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for partial paralysis of the right leg, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 
 
2.  Entitlement to service connection for herniated disc disease of the lumbar spine, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1993 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. By that rating action, the RO, in part, denied service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the traumatic degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The Veteran appealed this rating action to the Board. 

In February 2013, the Veteran and her daughter, K. C., testified before the undersigned Acting Veterans Law Judge at a video-conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the Veteran's physical claims files and uploaded to her Virtual VA electronic records system.

In August 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA). 38 C.F.R. § 20.901(a) (2015) on the issues on appeal.  After the opinion was procured, the Veteran and her representative were provided a copy of the VHA opinion and provided a period of 60 days to respond. In December 2013, the Veteran responded that she was submitting additional evidence and waiving the right to have her case remanded to the RO for review of the evidence she was submitting.  The Veteran instructed the Board to immediately proceed with the adjudication of the appeal.

As noted in the Introduction of the Board's August 2014 decision, the Veteran raised the issue of whether the RO's reduction of the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain from 40 to 10 percent in a September 2008 rating action was proper.  (See Veteran's December 2013 typewritten statement to VA).  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In an August 2014 decision, the Board, in part, denied the claims of entitlement to partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court vacated the Board's August 2014 decision with respect to the above-cited issues and remanded these matters to the Board for action consistent with a Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs.  (The JMR left undisturbed the Board's denial of an increased rating in excess of 10 percent for post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period prior to April 20, 2013, and 40 percent therefrom). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal is remanded for compliance with the Court's August 2015 Order.  As noted in the Introduction, the Court vacated the Board's August 2014 denial of the claims for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain and remanded the matters back to the Board for action consistent with a JMR of the parties.  

With respect to the claim for service connection for herniated disc disease of the lumbar spine, the parties argued in the JMR that an October 2013 VHA specialist's opinion, which had served as the basis for the Board's denial of the claims in August 2014, was inadequate in its rationale with respect to addressing the aggravation component of the secondary service connection theory of the claim.  The parties maintained that the October 2013 VA physician's opinion that the Veteran's herniated disc disease of the lumbar spine had not been aggravated by the T7-8 injury and that "Lumbar strains do not progress to herniated disk disease.  Red flags conditions are usually noted in weeks of the additional trauma" did not address whether the Veteran's herniated disk of the lumbar spine had been aggravated by her lumbosacral strain, and not just by her post-degenerative and herniated disc disease at T7-8.  (See JMR at page (pg.) 5)).  

Concerning the claim for service connection for partial paralysis of the right leg as secondary to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain, the parties argued that the Board had relied in part on the October 2013 VHA orthopedic surgeon's opinion that it was less likely than not that that the former condition had been caused or aggravated by the latter.  Specifically, the parties asserted that it was not evident from the record that the October 2013 VHA orthopedic surgeon's reasoning in denying the claim that "[s]ince the precise dermatome pattern location of the right lower extremity partial paralysis/neurological impairment is not identified in the 2010 records for certainty, determining the specific nerves (s) which would require SPECULATION" reflected the limitations of knowledge of the medical community at large and not those of a particular examiner, or any suggestion that a present, physical medical examination of the right lower extremity would have illuminated which particular nerves were involved in the paralysis.  (See JMR at pg. 7, quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  

Finally, the parties maintained that the October 2013 VA examiner's reasoning that "'regardless of the etiology of the lower extremity partial paralysis/neurological impairment, any isolated lower extremity anatomic dermatome pattern by anatomic definition- rules out any involvement of the service connected thoracic spine injury,'" was neither a sufficiently detailed rationale for the opinion rendered, nor a clarification of the bases for the physician's determination that speculation was required.  (See JMR at pages (pgs.) 7-8, quoting Nieves- Rodriguez, 22 Vet.App. at 301; Jones, 23 Vet.App. at 390)).  The Court ordered the claims be returned to the Board for clarification/addendum opinion that addresses the deficiencies in the October 2013 VA physician's opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's VA physical claims files to an appropriate clinician in order to obtain a medical opinion to clarify whether the Veteran's herniated disc disease of the lumbar spine was caused or aggravated by the service-connected post-degenerative herniated disc disease at T7-8 with lumbosacral strain.  The Veteran's physical claims files and Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims folders, and a copy of this remand must be made available to the reviewing clinician for review of the case.  A notation to the effect that this record review took place should be included in the reviewing clinician's report.  The reviewer must provide opinions on the following questions:

a. Is it as least as likely as not (i.e., 50 percent probability or greater) that the service-connected post-degenerative herniated disc disease at T7-8 with lumbosacral strain caused or aggravated (i.e., permanently worsened beyond its natural progression) the Veteran's herniated disc disease of the lumbar spine?  The examiner is hereby advised that in providing the requested opinion, he or she MUST address the effect that the Veteran's post-degenerative herniated disc disease at T7-8 AND lumbosacral strain have on the herniated disc disease of the lumbar spine. 
   
For any aggravation found, the reviewer should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

b.  Is it at least as likely as not (i.e., 50 percent probability or greater) that the service-connected post-degenerative herniated disc disease at T7-8 with lumbosacral strain caused or aggravated (i.e. permanently worsened) the Veteran's partial paralysis of the right leg?  

For any aggravation found, the reviewer should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

c. The reviewer must provide reasons for any opinion offered, which should be consistent with available evidence.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence. 

d. If the reviewer is unable to provide an opinion without resort to speculation, he or she must provide responses to the following questions (as required by court decisions): 

Did the reviewer consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the reviewer's inability to provide the necessary opinion reflect the limits of his or her knowledge or in the alternative, that of the medical community at large?

2.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  If an examination is scheduled, a copy of the notification letter sent to the Veteran advising her of the time, date, and location of the examination must be included in the electronic claims folder, and it must reflect that it was sent to her last known address of record.  If she fails to report to any scheduled examination, the electronic claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, the AMC should review the Veteran's physical claims files and VBMS and Virtual electronic claims folders to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to, and in compliance with, the directives of this REMAND and, if not, implement corrective procedures.  

4.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the files are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


